Citation Nr: 1307143	
Decision Date: 03/01/13    Archive Date: 03/11/13

DOCKET NO.  07-39 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for residuals of frostbite to the bilateral upper and lower extremities.  


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The Veteran performed active service from September 1950 to September 1952.

This matter arises to the Board of Veterans' Appeals (Board) from an April 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), that, in pertinent part, denied service connection for residuals of frostbite of the hands and feet. 

In December 2010, the Board remanded the case for development.  In May 2012, the Board adjudicated claims for service connection for a hearing loss disability and for tinnitus, but again remanded the frostbite claims for development.  

In January 2013, VA's Appeals Management Center issued a supplemental statement of the case which states that service connection for a hearing loss disability and for tinnitus were remanded by the Board in May 2012 and that those issues remain on appeal.  This information is erroneous.  In May 2012, the Board denied service connection for a hearing loss disability and for tinnitus and the Veteran did not appeal that decision to the United States Court of Appeals for Veterans Claims (hereinafter: the Court) nor has he requested that the Chairman of the Board reconsider those issues.  Therefore, with respect to the claims for service connection for a hearing loss disability and for tinnitus, the May 2012 Board decision remains final. 

Although the Veteran had requested a hearing before a Veteran's law judge, in March 2010, he withdrew that request.  

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a) (2); 38 C.F.R. § 20.900(c). 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.



REMAND

In January 2011, VA arranged to have the Veteran examined to determine the nature and etiology of any frostbite residuals of the hands and feet found on examination.  The examiner noted the Veteran reported he experienced frostbitten hands and feet while on a 5-day bivouac during basic training when stationed at Fort Leonard Wood, Missouri in January 1951.  His exposure to the cold reportedly occurred when he slept in pup tents and while he performed his training activities in the frozen ground conditions.  He alleged that he noted extensive white skin flaking to the bilateral feet on day five of the training.  He reported that he did not seek medical attention during active duty for the residuals.  He was able to perform his full duties during military service and he did not report the disability at the time of his separation examination.  He alleged that he had constant burning on the tops of the feet which he rated as five out of ten and which had persisted until the present.  The Veteran did not address any problems with his hands.  Nerve conduction studies were conducted and the results were interpreted as not correlating with cold injury.  The diagnoses offered by the examiner were: (a) burning paresthesias to the feet dorsums of mixed sensorimotor etiology with chronic denervation of the intrinsic foot muscles which do not correlate with cold injury etiology; (b) peripheral vascular disease without current medical evidence or clinical findings of acute or chronic effects; (c) personal history of recurrent skin redness/flaking, and superficial skin infections to the feet with no current clinical findings or medical evidence of such; and, (d) rheumatoid arthritis/osteoarthritis with no specific effects or deficits related to the reported areas.  The examiner opined that there was no residuals of frostbite at the time of the examination.  Significantly, the reported rationale for why the claimed symptoms were not linked to active duty was that there was no medical evidence of frost bite or other cold injuries during military service and no reference to any such complaints/problems on the separation physical.  The examiner also found there was no evidence of medical treatment for any claimed symptoms/problems until 1978 which was too remote from military service to be considered related to or the result of military service.  

The Board finds the report of the January 2011 VA examination to be deficient for adjudication purposes.  The examiner cited to the fact that there was no evidence of frostbite or other cold injuries during military service and no reference to any such complaints/problems on the separation physical.  The Board notes, however, that the Veteran's service treatment records have not been associated with the claims file.  VA has determined that the records are missing and cannot be recreated.  It is not apparent to the Board upon what basis the examiner was reporting that there was no evidence of frostbite during military service as there are no medical records to review.  The Veteran has alleged that he experienced burning in the tops of his feet and flaking of skin while on active duty.  He has also reported that he had had continuous problems with his feet from the time of his discharge to the present including experiencing significant pain.  The Veteran is competent to report on this symptomatology.  The veracity of the allegations are a determination the Board must make.  The Court has held that a medical opinion based on an inaccurate factual premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  

The Board finds the examiner who conducted the January 2011 VA examination should be contacted and requested to provide an addendum to the examination report which takes into account the above fact pattern.  

At the time of the May 2012 Board remand, the RO directed that attempts be made to obtain all private medical records from Dr. G.B.T.  The Board was particularly interested in obtaining medical records dated prior to 2006.  This was in response to the physician penning a letter reporting that he had been treating the Veteran since 1978.  Additional medical records were subsequently received but these were dated from June 2006 to May 2012.  Significantly, the Board's remand indicated that it was interested in obtaining all medical records from the physician.  In a September 2012 Report of Contact, it was written that the physician contacted VA and reported he was trying to find additional records but remembered that the Veteran had all of them.  The physician was in poor health and retired but he still held records.  As the issue on appeal is being remanded for the reason set out above, the Board finds additional attempts must be made to obtain this private medical evidence.  

The Board notes there is an opinion of record from Dr. G.B.T which links current residuals of frostbite to the Veteran's active duty service.  Significantly, the physician's opinion is based, in part, on medical records he cites which are not part of the claims file.  As set out above, attempts to obtain this missing evidence, so far, has not been fruitful.  The existence of the records goes to the probative value of the underlying medical opinion.  Without these records, the Board is substantially hampered in determining the probative value of the physician's etiology opinion.  

While this matter is on remand, to ensure that all due process requirements are met, the RO should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claim on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1); but see also 38 U.S.C.A. § 5103(b)(3) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period). 

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159.  

The actions identified herein are consistent with the duties imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.   Should send to the Veteran and his representative a letter requesting that the Veteran provide information and, if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claim being remanded that is not currently of record.  

The RO should clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).   

2.  The RO should assist the Veteran in obtaining any additional evidence identified following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.  Regardless of the Veteran's response, obtain all outstanding VA medical records.  The Board is particularly interested in obtaining all the medical records from Dr. G.B.T, dated prior to June 2006.  Inform the Veteran that the physician has reported to VA that the Veteran has these records and he should submit them if he has them.  

3.  After the above development has been completed to the extent possible, return the claims file to the examiner who conducted the January 2011 VA cold injuries examination and request that the examiner prepare an addendum which addresses the following:

Inform the examiner that the Veteran is competent to report that he experienced a burning in the tops of his feet and flaking of skin while on active duty and is also competent to report that he had had continuous problems with his feet from discharge to the present including experiencing significant pain.  The Veteran further is competent to report that the foot symptomatology did not affect his military performance and was not reported at the time of the separation examination.  Request that the examiner prepare an addendum to the examination report which addresses the Veteran's reported history and provides an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran has chronic residuals of cold injuries to the upper and lower extremities which were etiologically linked to his active duty service.  If the examiner determines that he cannot provide the requested addendum without another examination of the Veteran, this should be scheduled.  A complete rationale should be provided for all opinions.  If any opinion cannot be provided without resort to speculation, the examiner should so state and then provide a rationale for why the requested opinion could not be provided without resort to speculation.

If the examiner who conducted the January 2011 VA cold injuries examination is not available, arrange to have the Veteran examined by a suitably qualified health care professional who should be tasked with determining whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran has chronic residuals of cold injuries to the upper and/or lower extremities which is etiologically linked to his active duty service.  The claims file, to include a complete copy of this REMAND, and any pertinent evidence in Virtual VA that is not contained in the claims file must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertion.  The examiner must be informed that the Veteran is competent to report that he experienced a burning in the tops of his feet and flaking of skin while on active duty and is also competent to report that he had had continuous problems with his feet from discharge to the present including experiencing significant pain.  The Veteran further is competent to report that the foot symptomatology did not affect his military performance and was not reported at the time of the separation examination.  A complete rationale should be provided for all opinions.  If any opinion cannot be provided without resort to speculation, the examiner should so state and then provide a rationale for why the requested opinion could not be provided without resort to speculation.  

4.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing the requested actions, and any additional notification and/or development deemed warranted (to include arranging for the Veteran to undergo VA examination), the RO should adjudicate the claim on appeal in light of all pertinent evidence (particularly, all that added to the claims file since the RO's last adjudication of the claim) and legal authority.  

6.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an SSOC that includes clear reasons and bases for the determination, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.



The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
G. A. Wasik
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



